Citation Nr: 1700427	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  12-30 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to September 1969.  Service in the Republic of Vietnam ("Vietnam") is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In that decision, the RO granted service connection for PTSD and assigned an initial 10 percent rating.  The Veteran timely appealed the initial rating assigned.

The Board notes that in December 2016, the Veteran submitted an appointment of veterans service organization as claimant's representative (VA Form 21-22), changing his representative from Disabled American Veterans (DAV) to California Department of Veterans Affairs (CDVA).  Generally, a new Form 21-22 constitutes a revocation of the existing power of attorney.  38 C.F.R. § 14.631(f)(1) (2016).  With regard to the claim on appeal, however, notification of certification and transfer of records was in December 2014.  Requests for change in representation must be within 90 days of such certification, and will not be accepted after that time period unless the appellant demonstrates on motion that there was good cause for the delay.  38 C.F.R. § 20.1304(b) (2016).  As the Form 21-22 was submitted after the 90 day period and good cause has not been alleged or shown, DAV will be considered the Veteran's representative for purposes of this appeal. 


FINDING OF FACT

The Veteran's PTSD has been manifested by occupational and social impairment, with reduced reliability and productivity, but has not more nearly approximated occupational and social impairment with deficiencies in most areas or total occupational and social impairment. 



CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but no higher, for PTSD are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 , requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1).

Concerning the issue decided herein, VA's General Counsel has held that VCAA notice is not required for "downstream" questions.  VAOPGCPREC 8-2003.  Additionally, the Court has held that the statutory scheme contemplates that once a decision granting service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  Dingess v. Nicholson, 19 Vet. App. 473, 490   (2006).  Here, the Veteran was granted service connection for PTSD in October 2010, and he was assigned a disability rating and effective dates in that decision.  As the issue currently before the Board stems from disagreement with a "downstream" question, no additional notice is required with respect to this issue because the purpose that the notice is intended to serve has been fulfilled with respect to the current claim.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17  (2007).


II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

PTSD is rated pursuant to 38 C.F.R. § 4.130, DC 9411.  Under this formula, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or: symptoms controlled by continuous medication.  38 C.F.R. § 4.130, DC 9411.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; in difficulty establishing effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  As will be discussed below, the Veteran has been assigned GAF scores ranging from 50 to 60 as determined by VA clinicians and VA examiners.  These scores are indicative of a moderate to serious impairment.  A GAF score of 41 - 50 is defined as: "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A GAF score ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

When determining the appropriate disability rating to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118  (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms.  A veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

For the following reasons, an initial rating of 50 percent disability rating is warranted under the schedular criteria for the entire appeal period.

A review of the evidence relevant to the determination of the appropriate rating for the Veteran's service-connected PTSD shows that the Veteran was seen for a psychiatry consult at a VA outpatient clinic in December 2009, at which time he presented with complaints of anxiety, anger, and depression after reflecting upon his life.  He reported having problems sleeping at night, being irritable, and having an erratic appetite.  The Veteran indicated to being physically aggressive on more than one occasion and that he had been a regular substance user in the past.  Suicidal and homicidal ideation were denied.  The Veteran was diagnosed with a depressive disorder with a GAF score of 60.  The Veteran was recommended to seek additional psychiatric counseling.

The same day, the Veteran was seen for a mental health screening at which time he presented the same complaints as he did during the psychiatric consult.  In addition, the Veteran reported that he often avoided social gatherings because he would feel cornered, which would exacerbate his anxiety resulting in anger that would lead to conflict with other people.  The Veteran described the need to always feel in control but expressed that this leads to conflict with other people in social settings and at work.  In determining a possible cause behind his symptoms, the Veteran recalled serving four months in Vietnam, during which the Veteran reported being "scared to death."  The Veteran noted that he has difficulty recalling events and details from his military service.  However, the Veteran did recall one incident in which the enemy fired into his compound and the Veteran was unable to locate his weapon and had to find refuge behind a barrel during the enemy attack. 

In regards to his career, the Veteran stated that he worked a variety of jobs; however, his most stable employment was in a building supply company, where he worked in sales.  The Veteran began having difficulties at his job when the company was sold to a larger corporation.  The Veteran explained that despite the difficulties at work, he stayed with the company for an additional four years.  The Veteran stated that he had been unemployed for a year and was receiving unemployment benefits.  He did not indicate a reason for his unemployment or state why he was let go from his previous employment. 

As for the Veteran's family life, he stated that he has been married to his wife since 1968.  The Veteran noted that although he loves his wife, he doesn't talk much to her out of fear of getting into a conflict.  The Veteran has three children and nine grandchildren, with whom the VA clinician noted the Veteran exhibits the same avoidance pattern as his wife.

Mental status examination revealed that the Veteran was alert and oriented times four.  He was noted to be anxious and depressed in mood and affect.  The Veteran's speech and thought process were noted as "pensive, ruminative aspect."  There was no sign of delusion or delusional thought process.  Suicidal and homicidal ideation were denied.  The VA clinician diagnosed anxiety and depressive disorder and assigned a GAF score of 60.

The Veteran was afforded a VA PTSD examination in May 2010.  The Veteran reported that he lived with his wife with whom he has three children.  He indicated contact with his children, stating that he loves them and they love him.  The Veteran also stated that his mother lives in a different state but he speaks to her several times a week.  The Veteran denied having any friends and stated that he spends majority of his day working around the house and in the yard.  The Veteran also stated that he had not been working for a couple of years and was receiving unemployment benefits and was getting by financially.  He reported that he drank a case of beer a week and smoked marijuana daily.  The Veteran clarified that his marijuana consumption at any given time is in correlation with how stressed he is.  The Veteran endorsed having two to three panic attacks a month. 

Physical examination of the Veteran revealed that he was clean and casually dressed.  Psychomotor activity, speech, thought process, and thought content were all unremarkable and the Veteran was oriented times three.  His attitude was cooperative, friendly, and relaxed.  The Veteran's affect was constricted and his mood was dysphoric.  He was able to do serial 7s and spell backwards.  The Veteran reported difficulty getting to sleep two to three times a week.  He indicated that he did not have issues falling asleep but rather had problems staying asleep.  The Veteran reported having obsessive or ritualistic behavior, such as having things to be done in a particular way, as he believes "everything has its place."  Nightmares and delusions were denied.  There was no presence of homicidal or suicidal thoughts.  It was noted that the Veteran's impulse control was fair and that he had episodes of violence in the past but he attributed those to the use of alcohol and drug.  The Veteran's immediate, recent, and remote memories were all normal.  

As to specific PTSD symptoms, the Veteran reported recurrent and intrusive recollections of the event and intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  He felt detachment and estrangement from others, and undertook efforts to avoid activities, places, or people that aroused recollections of the trauma.  The Veteran also indicated difficulty falling or staying asleep, irritability, and outburst of anger. 

The VA examiner noted that the Veteran's mood and anxiety symptoms have significantly impacted his daily living and that he no longer socializes with friends or family unless absolutely necessary.  Furthermore, the examiner noted that the Veteran becomes frustrated or panics when in public, particularly in crowded places, and that he no longer participates in once enjoyed activities.  Overall, the examiner diagnosed the Veteran with PTSD and found that the Veteran's PTSD was manifested by transient or mild signs and symptoms that resulted in decreases in work efficiency and ability to perform occupational tasks during periods of significant stress.  A GAF score of 55 was assigned.  

The Veteran was afforded another VA examination in September 2010.  The examiner reviewed the evidence of record dated since the initial diagnosis of PTSD in May 2010.  The Veteran reported increased stress after finding out that his brother was diagnosed with pancreatic cancer and was given between four to seven months to live.  The Veteran felt that he feels under more stress by his brother's diagnosis and is much more anxious, overwhelmed, and depressed as a result.  The Veteran also indicated having nightmares two to three times a week, stating that he often woke up feeling tired and foggy.  He reported avoiding people and crowds and feeling cut off from people as well as anxious and uncomfortable when he is out in public.  The Veteran also indicated that he lives with his wife and that he spends most of his time with his wife or alone, which he prefers doing as he tends to get into arguments with others.

Mental status examination revealed that the Veteran was clean, neatly groomed, appropriately dressed, restless, fatigued, tense, and had his hands wringing.  The Veteran's mood was anxious and depressed.  The Veteran noted that he had a problem.  He endorsed insomnia that the Veteran claimed was nightly and stated that he wakes up to walk around the house because of anxiety and to make sure everything is okay and safe around the house.

Cognitively, the Veteran was oriented in all dimensions and his memory was fully intact.  Psychomotor activity, speech, thought process, and thought content were all unremarkable and the Veteran was oriented times three.  His attitude was cooperative, his affect constricted, and he described his mood as anxious and depressed.  He was able to do serial 7s and spell backwards.  The Veteran reported having panic attacks two or three times a month, and he described that the panic attacks can be severe, cause him pain with shortness of breath, and make him feel like that he will die or "go crazy."  Delusions were denied.  There was no presence of homicidal thought.  The Veteran admitted to having suicidal thought but did not have a plan or intention to follow through on those thoughts.  It was noted that the Veteran's impulse control was fair and that he had episodes of violence in the past.  The Veteran's immediate, recent, and remote memories were noted to be normal.  

The examiner diagnosed PTSD and assigned a GAF score of 50.  The examiner also noted that the Veteran's recent physical and psychosocial stressors, such as his brother's diagnosis of pancreatic cancer likely exacerbated his poor coping and increased his social and occupational dysfunction.  The examiner noted that the Veteran's PTSD symptoms result in avoidance and anxiety, which in turn cause more adjustment issues. 

As noted above, the current claim stems from the Veteran's disagreement with the initial disability rating assigned.  Thus, the Board must analyze the severity of the service-connected PTSD from October 19, 2009, forward.  In evaluating the severity of the Veteran's PTSD, the Board points out that "it is not the symptoms, but their effects, that determine the level of impairment."  Mauerhan, 16 Vet. App.at 443.  Thus, the Board must consider the actual level of occupational and social impairment caused by the Veteran's PTSD throughout the pendency of his claim.   

Given the evidence contained in the VA treatment records and the May 2010 and September 2010 VA examinations, and in consideration of the benefit-of-the-doubt doctrine, the Board finds that the Veteran's PTSD more nearly approximates the criteria required for a 50 percent rating, but not higher.  Indeed, the evidence of record shows that the Veteran experienced symptoms suggestive of the 50 percent rating criteria such as flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran also endorsed having nightmares, anger issues, avoidance, paranoid and/or intrusive thoughts, irritability, depression, insomnia, decreased energy levels, occasional feelings of hopelessness and helplessness, and suicidal ideation.  Notably, in consideration of the Veteran's reported symptoms, the Veteran was assigned GAF scores ranging from 50 to 60 during the relevant time period, which suggests at least moderate symptoms or a moderate impact on functioning.

Further, while the Veteran has endorsed some more serious symptoms suggestive of the next higher rating, such as suicidal ideation and obsessional rituals which interfere with daily routine activities, based on the competent and probative evidence of record, the Board finds that the Veteran's disability picture does not more nearly approximate that required for a 70 percent disability rating.  The Board is cognizant of the fact that "it is not the symptoms, but their effects, that determine the level of impairment," Mauerhan, supra; however, the type of symptoms experienced by the Veteran is an important consideration in determining whether his disability picture warrants a 70 percent disability rating, as the rating criteria specifically requires "occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as . . . ."  38 C.F.R. § 4.130, DC 9411 (emphasis added).  See also Vazquez-Claudio, 713 F.3d at 118 ("Entitlement to a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation").

Notably, the evidence of record does not reflect that the Veteran's PTSD resulted in deficiencies in judgment or thinking.  Moreover, to the extent that his PTSD resulted in deficiencies in mood and family relations, the above evidence reflects that the deficiencies were not "in most areas" and were the result of symptomatology less severe than that contemplated by the 70 percent rating criteria.  See Vasquez-Claudio, 713 F.3d at 117 (holding that the Veteran must demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration).

The Board has also considered whether the evidence supports a rating of a 100 percent, but finds that it does not.  Notably, the September 2010 VA examiner determined that the Veteran was not suffering from total occupational and social impairment.  Particularly, the VA examiner concluded that the Veteran's PTSD does not result in deficiencies in the area of the Veteran's judgment and work.  The September 2010 VA examiner also concluded that the Veteran's GAF score decreased to 50 as the symptoms had been exacerbated by the Veteran having difficulty coping with his brother's diagnosis of pancreatic cancer.  Moreover, while the Veteran avoids contact with his family, he has had a relationship with all his close family members.  The Veteran has been married to his wife since 1968 and although the Veteran may not see his children and his mother on a regular basis, he speaks to them over the phone multiple times a week.  Overall, the Board finds that the evidence of record fails to suggest that the Veteran indeed meets the criteria for a 100 percent rating. 

The Board additionally finds that the Veteran's PTSD does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Here, the rating criteria specifically address the Veteran's psychological symptomatology as described above.  Moreover, as indicated by the cases cited above, the criteria in the general rating formula for mental disorders include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, consideration of whether there has been marked interference with employment or frequent hospitalization is not required, and referral for extraschedular consideration is not warranted.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

The United States Court of Appeals for Veterans Claims (Court) has held that entitlement to a TDIU may be an element of an appeal for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The Veteran has not reported, and the evidence does not otherwise reflect, that he has been unemployed during the claim period due solely to service-connected disability or that he has been prevented from securing and following gainful employment due to any such disability.  As there is no evidence of unemployability due to service-connected disability, the question of entitlement to a TDIU is not raised under Roberson and Rice in this instance.

For the foregoing reasons, the preponderance of the evidence reflects that an initial rating of 50 percent, but no higher, is warranted for the Veteran's PTSD.  The benefit of the doubt doctrine is therefore not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to an initial rating for PTSD of 50 percent is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


